ORDER

PROST, Circuit Judge.
Eufrosina Diaconu requests that the court accept her untimely petition for review.
On August 14, 2003 the Administrative Judge (AJ) issued an initial decision informing Diaconu that the AJ’s decision would become a final Merit Systems Protection Board decision on September 18, 2003. The AJ’s decision specified that any petition for review must be filed with this court within 60 days of the date the decision became final. Diaconu’s petition for review was received by the court on January 26, 2004, 130 days after the AJ’s decision became final.
Diaconu argues that the court should accept her petition as timely because she “received the MSPB BOARD’S final decision on January 13, 2004.” However, it is *428clear that Diaconu received the AJ’s decision, which had become final, because she filed a document with the Board referencing the decision on September 30, 2003.
Because Diaconu’s petition for review • was received on January 26, 2004, 70 days late, this court must dismiss Diaconu’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Diaconu’s request that we accept her untimely petition for review is denied.
(2) Diaconu’s petition for review is dismissed.
(3) Each side shall bear its own costs.